                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION

 Appvion, Inc. Retirement Savings and        )
 Employee Stock Ownership Plan, by and       )
 through Grant Lyon in his capacity as the   )
 ESOP Administrative Committee of Appvion,   )
 Inc.,                                       )
                                      Plaintiff,
                                             )
                                             )
                         v.                  ) Civil Action No.: 18-cv-01861
                                             )
 Douglas P. Buth and Gayle Buth, husband
                                             )
 and wife; et al.,
                                             )
                                 Defendants. )


            Civil L.R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION
   TO FILE SUPPLEMENTAL BRIEFING RE DEFENDANTS HOULIHAN LOKEY
 CAPITAL, INC., HOULIHAN LOKEY FINANCIAL ADVISORS, INC., LOUIS PAONE
   AND ROSEMARY PAONE’S REPLY MEMORANDUM IN SUPPORT OF THEIR
                         MOTION TO DISMISS [DOC. 146]


       Plaintiff hereby seeks leave to file supplemental briefing, attached hereto as Exhibit A,

presenting additional caselaw and accompanying argument in response to Defendant Houlihan

Lokey Capital, Inc. Houlihan Lokey Financial Advisors, Inc.’s, Louis Paone’s, and Rosemary

Paone’s (collectively “Houlihan”) Memorandum in Support of Motion to Dismiss on the limited

issue of Plaintiffs’ state law claim for breach of fiduciary duty. Dkt. No. 110-1. Good cause

exists to supplement the record because Plaintiff maintains throughout its consolidated response

that Houlihan was a fiduciary and owed duties to Plaintiff. Yet, Houlihan argues Plaintiff has

failed to adequately address Houlihan’s arguments.




        Case 1:18-cv-01861-WCG Filed 07/15/19 Page 1 of 4 Document 152
       In eight separate motions, Defendants collectively made approximately 60 arguments

covering roughly 200 pages in initial response to Plaintiff’s First Amended Complaint.1

Houlihan argues, in its reply, that Plaintiff failed to respond to Houlihan’s argument that it was

not a fiduciary under Wisconsin state law. However, much of Plaintiff’s consolidated response

indicates that Plaintiff maintains that Houlihan is a fiduciary based on facts presented in the First

Amended Complaint. Resp. at 1, 4, 13, 19-20, 29, 63-64. Plaintiffs even discuss the fact that

Houlihan’s state law breach of fiduciary duty is not pre-empted by ERISA. Resp. at 63-64.

       Plaintiffs are permitted to remedy “mere oversight” in responding to a Motion to Dismiss

by amending the complaint or providing a supplemental response in some form. U.S. ex rel.

Miller v. SSM Health Care Corp., 2014 WL 631635, *2 (W.D. Wisc. 2014) (providing plaintiff

option to amend complaint or file a motion for reconsideration that includes the argument

missing from her brief.); see also Schumacher v. Swiss Colony, Inc., 2007 WL 5515308, *3

(2007) (finding waiver where failure to respond to arguments was a “strategic decision rather

than a mere oversight.”).

       Plaintiff’s failure to provide case law in support of its position that Houlihan was a

fiduciary was mere oversight and not a strategic decision as evidenced by Plaintiff’s discussions

of Houlihan as a fiduciary and Plaintiff’s discussion as to the pre-emption of this state law

fiduciary duty claim. Plaintiff believes that there is sufficient factual support in its consolidated

response (and certainly in the FAC) for the Court to find Plaintiff adequately pled the existence




1
   This excludes the reply briefing which is approximately 110 additional pages of briefing for a
total of approximately 310 pages. Conversely, Plaintiff’s argument only spans 90 pages – less
than one third the briefing space the Defendants have had.


                                      2
        Case 1:18-cv-01861-WCG Filed 07/15/19 Page 2 of 4 Document 152
of a fiduciary relationship and duty. However, because Houlihan has asserted Plaintiff failed to

properly respond, Plaintiff seeks to supplement his response.

       Houlihan will not be prejudiced by this additional briefing because it is limited and no

oral argument on these motions has been set. Conversely, Plaintiff may be prejudiced if this

Court grants the Houlihan Defendants’ Motion to Dismiss resulting in the loss of a claim on the

basis of a technicality rather than the merits.

       For the above reasons, Plaintiff respectfully requests the Court grant him leave to file the

supplemental brief attached hereto as Exhibit A.

Dated: 15 July 2019                               Respectfully submitted,

                                                         /s/ L. Richard Williams
                                                  Leo R. Beus (admitted pro hac vice)
                                                  L. Richard Williams (admitted pro hac vice)
                                                  Abigail Terhune (admitted pro hac vice)
                                                  Ashley Williams Hale (admitted pro hac vice)
                                                  BEUS GILBERT PLLC
                                                  701 North 44th Street
                                                  Phoenix, AZ 85008-6504
                                                  480-429-3001
                                                  Fax: 480-429-3100
                                                  docket@beusgilbert.com

                                                  Frederick Perillo
                                                  Sara J. Geenen (Wis. Bar 1052748)
                                                  The Previant Law Firm, S.C.
                                                  310 West Wisconsin Avenue, Ste. 100 MW
                                                  Milwaukee, WO 53203
                                                  sjg@previant.com

                                                  Attorneys for Plaintiff




                                      3
        Case 1:18-cv-01861-WCG Filed 07/15/19 Page 3 of 4 Document 152
                                   CERTIFICATE OF SERVICE

       I hereby certify that on 11 July 2019, I electronically transmitted the foregoing document

to the Clerk’s Office using the ECF System, which constitutes service upon all counsel of record.

                                                    /s/ L. Richard Williams




                                      4
        Case 1:18-cv-01861-WCG Filed 07/15/19 Page 4 of 4 Document 152
